Citation Nr: 0115719	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	To be clarified.



ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant is the widow of a deceased veteran who had 
active service from August 1965 to August 1967.  The veteran 
died in January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the San Juan Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Although the additional issue of entitlement to Dependency 
and Indemnity Compensation (DIC) benefits under the 
provisions of 38 U.S.C. § 1318 was included in the statement 
of the case issued to the appellant in July 2000, there is 
not a notice of disagreement on this issue; and the 
appellant's substantive appeal (VA Form 9, dated in August 
2000) does not mention this issue.  Finally, this issue was 
not certified to the Board by the RO on VA Form 8.  
Accordingly, the Board does not have appellate jurisdiction 
over this issue at this time.  See 38 C.F.R. §§ 20.200-20.202 
(2000).  


REMAND

The RO has indicated on VA Form 8 that the appellant has been 
represented in this appeal by the Disabled American Veterans 
(DAV), which represented the veteran during his lifetime.  
However, the current record does not reflect an appointment 
of any representative by the appellant, and the DAV did not 
complete VA Form 646 in support of the present appeal when 
requested to do so by the RO.  Since the DAV was listed on 
all correspondence by the RO as a recipient of copies of all 
relevant documents, it appears quite likely that the 
appellant is unaware that she is not represented in this 
appeal.  Clarification of her desires concerning 
representation must be obtained before further appellate 
review by the Board would be appropriate.  In view of the 
need for additional development, this clarification will be 
carried out while the case is in remand status.

The appellant contends that her husband's service-connected 
tinnitus and/or hearing loss and/or the service-connected 
anxiety disorder somehow exacerbated or caused the 
hypertension which eventually led to his fatal coronary 
artery disease and heart attack.  In support of her claim, 
the appellant has submitted only a very general statement 
from the veteran's treating psychiatrist, who was not present 
during the veteran's final days, and copies of the veteran's 
terminal hospital records, which reflect no mention of 
emotional or psychiatric factors, other than acute 
situational anxiety, or of tinnitus and/or hearing loss, in 
his final illness.  These private hospital records are not 
completely legible, and include at least one document which 
has not been translated from the original Spanish.  In order 
to assure that all pertinent records are on file, during 
remand there will be an opportunity to submit additional 
records that are not on file.

The RO has obtained a medical opinion from a VA staff 
physician, possibly a rating official, whose qualifications 
are not given and who has not mentioned the contribution (if 
any) of the service-connected tinnitus and/or hearing loss to 
the veteran's death.  As mentioned below, further evidentiary 
development will be necessary in this appeal.  

In April and July, 2000, the claim seeking service connection 
for the cause of the veteran's death was denied by the RO as 
not well-grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), which was the controlling legal authority at that 
time.  

However, in November 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 1992)(published at 57 Fed. Reg. 49,747 (1992)).  At 
a minimum, it would appear that the RO should obtain legible 
copies of the terminal hospitalization records and a 
comprehensive medical opinion concerning the merits of the 
appellant's claim.  The appellant is instructed on the need 
for competent opinion to support her contentions that the 
service connected disorders were implicated in the cause of 
the veteran's death.

Accordingly, the issue on appeal is remanded for the 
following action:

1.  The RO should obtain clarification 
from the appellant concerning her wishes 
for representation in this appeal, and 
she should be provided with the 
appropriate forms and directions on how 
to complete them.  The appellant should 
be accorded a reasonable period of time 
in which to respond.  

2.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any pertinent guidance, including 
Federal Regulations, that is subsequently 
provided.  At a minimum, the RO should 
advise the appellant of the medical 
evidence needed to support her 
contentions; obtain legible copies of the 
terminal hospitalization records 
(translated where necessary, if 
possible); ensure that all relevant VA 
medical records pertaining to the veteran 
are of record; document the 
qualifications of the VA Rating Board 
Medical Consultant who signed a medical 
opinion in July 2000; and then obtain a 
comprehensive medical opinion concerning 
the merits of the current claim, which 
includes a discussion of the alleged 
contributions of the service-connected 
tinnitus and/or hearing loss, and the 
service-connected anxiety disorder, to 
the veteran's death from a heart attack.  
As indicated attempts to obtain any 
records from the physician entering the 
medical opinion should be obtained to the 
extent not on file.  The appellant is 
notified that she can request those 
records, or can assist the RO in 
obtaining those records.  If it is 
determined that there are no additional 
records to obtain, as treatment records 
have been submitted, that should be 
documented in the claims folder. 

3.  The RO should next readjudicate the 
claim seeking service connection for the 
cause of the veteran's death.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the benefits sought on appeal are not granted, the 
appellant and her representative, if any, should be furnished 
an appropriate supplemental statement of the case and 
provided an opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be returned 
to the Board for further consideration.  The appellant need 
take no further action unless she is so informed, but she may 
furnish additional evidence and/or argument on the remanded 
matters while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




